Exhibit 10.1 PURCHASE AND SALE AGREEMENT BETWEEN Patriot Minerals, LLC, as Seller and United American Petroleum Corp., as Buyer Effective Date:January 28, 2011 1 INDEX TO PURCHASE AND SALE AGREEMENT ARTICLE I: Purchase and Sale 1 Purchase andSale 1 Interests 1 Effective Date 1 ARTICLE II: Purchase Price 1 Purchase Price 1 ARTICLE III: Representations and Warranties 2 Representations and Warranties of Seller 2 Representations and Warranties of Buyer 4 ARTICLE IV: Covenants 5 Covenants of Seller 5 Covenants of Buyer 6 ARTICLE V: Conditions to Closing 7 Conditions of Obligations of Seller 7 Conditions to Obligations of Buyer 7 Conditions to Obligations of Both Parties 8 ARTICLE VI: Closing 8 8 Date of Closing 8 Place of Closing 8 Closing Obligations 9 ARTICLE VII: Obligations after Closing 9 Sales Tax and Recording Fees 9 Indemnification 9 Proceeds of Production 9 Further Assurances 9 Survival 9 2 ARTICLE VIII: Termination 10 Termination 10 Return of Information 10 Liabilities upon Termination 10 ARTICLE IX: Miscellaneous 10 Expenses 11 Notices 11 Amendment 11 Assigment 11 Announcements 11 Generality of Provisions 11 Headings 11 Counterparts 12 References 12 Governing Law 12 Entire Agreement 12 Parties in Interest 12 EXHIBITS "A" Interests, Leases, and Lands EXHIBITS "B" Form of Assignment and Conveyance EXHIBITS "C" Master Assignments of Working Interest Holders EXHIBITS "D" Estimated Debt Associate with Properties 3 PURCHASE AND SALE AGREEMENT Seller:Patriot Minerals, LLC. 121 Interpark Blvd Ste 217 San Antonio, Texas 78216 Buyer:United American Petroleum Corp. 3101 Bee Caves Rd Ste 301 Austin, Texas 78746 For the consideration, mutual promises, agreements and benefits to be derived by Seller and Buyer named above, the receipt and sufficiency of which are acknowledged, Buyer and Seller have entered into this Purchase and Sale Agreement (the "Agreement") and hereby agree as follows: ARTICLE I PURCHASE AND SALE 1.01Purchase and Sale.Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase from, and pay Seller for, the Interests described in §1.02, subject to the terms and conditions of this Agreement. 1.02Interests.All of the following shall be referred to as the "Interests": (a)The undivided interests described in Exhibit "A" attached hereto; and (b)A like undivided interest in and to all of the personal property, fixtures, and improvements now, or as of the Effective Date as defined in §1.03, on the lands, or used or obtained in connection with the lands and leases or with the production, treatment, sale or disposal of all produced or attributable hydrocarbons or water and all other appurtenances. 1.03Effective Date.The purchase and sale of the Interests shall be effective for all purposes as of January 28, 2011 (the "Effective Date").The Effective Date is determined for each locality described in Exhibit "A" in accordance with the time generally observed in said locality. ARTICLE II PURCHASE PRICE 2.01Purchase Price.The purchase price for the Interests shall be determined and evidenced in a separate consulting contract agreement between United American Petroleum Corp, and or one of its affiliates, and Mr. Jamie Teahan for services supporting the proper transition of the Interests for a duration that exceeds no longer than 120 days from the agreed upon date of execution of said consulting agreement (the "Purchase Price"). ARTICLE III REPRESENTATIONS AND WARRANTIES 3.01Representations and Warranties of Seller.Seller makes the following representa­tions and warranties to Buyer: (a)Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Texas, and is duly qualified to carry on its business in each of the states in which the lands and leases are located; 4 (b)Seller has all requisite power and authority to carry on its business as presently conducted, to enter into this Agreement and to perform its obligations under this Agreement.The consummation of the transactions contemplated by this Agreement will not violate or be in conflict with any provision of Seller's charter, bylaws or governing documents, or any contracts, agreements, or instruments to which Seller is a party or is bound, or any judgment, decree, order, statute, rule or regulation applicable to Seller; (c)The execution, delivery, and performance of this Agreement and the transactions contemplated by this Agreement have been duly and validly authorized by all requisite action, corporate and otherwise, required on the part of Seller; (d)This Agreement has been duly executed and delivered on behalf of Seller, and at Closing, all documents and instruments required by this Agreement to be executed and delivered by Seller shall have been duly executed and delivered.This Agreement does, and the documents and instruments shall, constitute legal and valid obligations of Seller; (e)Except as specifically identified in Exhibit "A," Seller has record title to the Interests, free and clear of all liens, encumbrances, burdens, claims and defects of title of any kind, and Seller has provided Buyer with complete and accurate information relating to the Interests; (f)The leases are in full force and effect, are valid and subsisting and cover the entire estates they purport to cover; (g)Seller is not in default under any contract or agreement pertaining to the Interests, except as specifically identified in Exhibit "A"; (h)All royalties, rentals and other payments due under the leases have been properly and timely paid, and all conditions necessary to keep the leases in full force and effect have been performed; (i)Seller is not obligated, by virtue of a prepayment arrangement, a "take or pay" arrangement, a production payment or any other arrangement or agreement, to deliver hydrocarbons produced from the Interests at some future time without then or thereafter receiving full payment; (j)Except as specifically identified in Exhibit "A," no hydrocarbons produced from the Interests are subject to a sales contract or other agreement relating to the production, gathering, transporting, processing, treating or marketing of hydrocarbons, and no person has any call upon, option to purchase, or similar rights with respect to the Interests or to the production from the Interests; (k)All ad valorem, property, production, severance, excise, and similar taxes and assessments based on or measured by the ownership of property, the production of hydrocarbons, or the receipt of proceeds from the Interests that have become due and payable, have been properly and timely paid; (l)Seller has incurred no liability, contingent or otherwise, for brokers' or finders' fees relating to the transactions contemplated by this Agreement for which Buyer shall have any responsibility; (m)No suit, action, or other proceeding is pending or threatened before any court or governmental agency and no cause of action exists that relates to the Interests or that might result in impairment or loss of Seller's title to any portion of the Interests, the value of the Interests or that might hinder or impede the operation or enjoyment of the leases; (n)The Interests entitle Seller to receive not less than the undivided interests set out on Exhibit "A" as "Net Revenue Interests" of all indicated hydrocarbons produced, saved, and marketed from or attributable to the lands and all wells located on or attributable to the lands through the plugging, abandonment and salvage of such wells.Seller's obligation to bear costs and expenses relating to the development of and operations on the leases, lands, and wells is not, and through the plugging, abandonment and salvage of such wells, shall not be, responsible for such activities as "Operating Interests" set out on Exhibit "A"; (o)Seller is currently receiving from all purchasers of production from the Interests at least the "Net Revenue Interests" set out on Exhibit "A" without suspense or any indemnity other than standard division order provisions.Seller is currently paying the operators of the Interests for the development and operation of the Interests no more than the "Operating Interests" set out on Exhibit "A"; (p)To the best of Seller’s knowledge, it has complied with and is currently complying with, all laws, rules, regulations, ordinances and orders of all local, tribal, state, and federal governmental bodies, authorities and agencies having jurisdiction over the Interests; (q)To the best of Seller’s knowledge all necessary plans for development, applications, inspection reports, certificates, and other instruments pertaining to environmental matters have been filed with the appropriate local, tribal, state, and federal governmental bodies, authorities and agencies and all permits necessary for the legal operation of the Interests in full compliance with all environmental laws, rules, regulations, ordinances and orders have been obtained.Seller is in full compliance with all such laws, rules, regulations, ordinances and orders.All applications, reports, certificates, and other instruments filed with or furnished to any local, tribal, state, or federal governmental body, authority or agency do not contain any untrue statement of material fact, or omit any statement of material fact necessary to make the statements made, not misleading; 5 (r)No portion of the Interests: (1) has been contributed to and is currently held by a tax partnership; (2) is subject to any form of agreement (whether formal or informal, written or oral) deemed by any state or federal tax statute, rule or regulation to be or to have created a tax partnership; or (3) otherwise constitutes "partnership property" (as that term is used throughout Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue Code) of a tax partnership.For purposes of this §3.01(r), a "tax partnership" is any entity, organization or group deemed to be a partnership within the meaning of §761 of the Internal Revenue Code (the "Code") or any similar state or federal statute, rule or regulation, and that is not excluded from the application of the partnership provisions of Subchapter K of Chapter 1 of Subtitle A of the Code and of all similar provisions of state tax statutes or regulations by reasons of elections made, pursuant to §761(a) of the Code and all such similar state or federal statutes, rules and regulations, to be excluded from the application of all such partnership provisions; and (s)Seller has provided Buyer with complete and accurate information relating to the Interests, including without limitation, production history and characteristics, operating and net revenue interests. 3.02Representations and Warranties of Buyer.Buyer makes the following representa­tions and warranties to Seller: (a)Buyer is a corporation duly organized, validly existing and in good standing under the laws of the State of Texas and is duly qualified to carry on its business in each of the states in which the lands and leases are located. (b)Buyer has all requisite power and authority to carry on its business as presently conducted to enter into this Agreement, to purchase the Interests on the terms described in this Agreement and to perform its other obligations provided for in this Agreement. Those obligations are to include, but shall not be limited to, the following; acting as agent for the interests of titled working interest owners who were investors of Patriot Minerals, LLC and who acquired and were assigned interests in the wellbores of certain wells as are described in the assignment of interests that accompany this Agreement in “Exhibit C”; the supervision, accounting, maintenance, management, communication, updates, newsletters and delivery of joint interest billing statements, including revenue distributions to the above-referenced interests to the designated working interest owners; and development of a working business model after acquisition of the properties listed in Exhibit “A” to further develop the properties and to provide the requisite capital necessary to support Buyer’s working interest position in the properties listed in Exhibit “A”. (c)The consummation of the transactions contemplated by this Agreement will not violate, nor be in conflict with, any provision of Buyer's charter, bylaws or governing documents, or any agreement or instrument to which Buyer is a party or is bound, or any judgment, decree, order, statute, rule or regulation applicable to Buyer. (d)The execution, delivery, and performance of this Agreement and the transactions contemplated by this Agreement have been duly and validly authorized by all requisite action, corporate and otherwise, on the part of Buyer. (e)This Agreement has been duly executed and delivered on behalf of Buyer, and at Closing, all documents and instruments required by this Agreement to be executed and delivered by Buyer shall have been duly executed and delivered.This Agreement does, and the documents and instruments shall, constitute legal and valid obligations of Buyer. (f)Buyer has incurred no liability, contingent or otherwise, for brokers' or finders' fees relating to the transactions contemplated by this Agreement for which Seller shall have any responsibility. ARTICLE IV COVENANTS 4.01Covenants of Seller.Seller covenants and agrees with Buyer as follows: (a)Within ten (10) business days after the date of this Agreement, Seller, at the expense of Seller, shall deliver or make available to Buyer all information pertaining to referenced Interests that has not been provided heretofore. All of this information shall also be open to inspection and photocopying by Buyer at Seller's offices any reasonable time during the term of this Agreement; (b)Prior to Closing, Seller shall carry on its business with respect to the Interests in substantially the same manner as Seller had prior to the date of this Agreement and shall not introduce any new method of management, operation or accounting with respect to the Interests; 6 (c)Prior to Closing, without the prior written consent of Buyer, Seller shall not enter into any new agreements or commitments with respect to the Interests which extend beyond Closing, shall not make any expenditures on any Interests, shall not abandon any well located on the Interests nor release or abandon all or any portion of any of the leases, shall not modify or terminate any of the agreements relating to the Interests, and shall not encumber, sell or otherwise dispose of any of the Interests other than personal property that is replaced by equivalent property or consumed in the normal operation of the Interests; (d)Seller shall use all reasonable efforts to have Buyer to be duly designated Operator of all designated wells in “Exhibit A” included in the Interests which Seller currently operates and shall allow Buyer to take over operations of those wells as soon as possible after Closing; (e)Seller shall use all reasonable efforts to preserve its field organization for operating the Interests so that they will be preserved for Buyer on and after Closing; (f)Seller shall exercise reasonable care to safeguard and maintain in a secure manner all engineering, geological and geophysical data, reports and maps and all other confidential data in the possession of Seller relating to the Interests; (g)Seller shall continue to comply with all applicable laws, rules, regulations, ordinances and orders of all local, tribal, state and federal governmental bodies, authorities and agencies having jurisdiction over the Interests; (h)Seller grants Buyer and its employees and agents the right of access to the lands and the right to witness and conduct well tests on the lands; (i)Seller shall use its best efforts to take or cause to be taken all such actions as may be necessary or advisable to consummate and make effective the sale of the Interests and the transactions contemplated by this Agreement and to assure that, as of the Closing Date, Seller will not be under any material corporate, legal or contractual restrictions that would prohibit or delay the timely consummation of such transactions; (j)Seller shall cause all of its representations and warranties contained in this Agreement to be true and correct on and as of the Closing Date.To the extent the conditions precedent to the obligations of Buyer are within the control of Seller, Seller shall cause such conditions to be satisfied on or prior to the Closing Date and, to the extent the conditions precedent to the obligations of Buyer are not within the control of Seller, Seller shall use its best efforts to cause such conditions to be satisfied on or prior to the Closing Date; and (k)Seller shall promptly notify Buyer if any representation or warranty of Seller contained in this Agreement is discovered to be or becomes untrue, or if Seller fails to perform or comply with any covenant or agreement contained in this Agreement or it is reasonably anticipated that Seller will be unable to perform or comply with any covenant or agreement contained in this Agreement. 4.02Covenants of Buyer.Buyer covenants and agrees with Seller as follows: (a)Buyer shall use diligent efforts to take or cause to be taken all such actions as may be necessary or advisable to consummate and make effective the purchase of the Interests and the transactions contemplated by this Agreement and to assure that, as of the Closing Date, Buyer will not be under any material corporate, legal or contractual restriction that would prohibit or delay the timely consummation of such transactions; (b)Buyer shall cause all of its representations and warranties contained in this Agreement to be true and correct on and as of the Closing Date.To the extent the conditions precedent to the obligations of Seller are within the control of Buyer, Buyer shall cause such conditions to be satisfied on or prior to the Closing Date and, to the extent the conditions precedent to the obligations of Seller are not within the control of Buyer, Buyer shall use diligent effort to cause such conditions to be satisfied on or prior to the Closing Date; (c)Buyer shall promptly notify Seller if any representation or warranty of Buyer contained in this Agreement is discovered to be or becomes untrue, or if Buyer fails to perform or comply with any covenant or agreement contained in this Agreement or it is reasonably anticipated that Buyer will be unable to perform or comply with any covenant or agreement contained in this Agreement; and (d)Buyer shall use its best efforts in safeguarding and maintaining in a secure manner all engineering, geological and geophysical data, reports and maps, and all other confidential data provided by Seller, in the possession of Buyer, relating to the Interests. ARTICLE V CONDITIONS TO CLOSING 5.01Conditions to Obligations of Seller.The obligations of Seller to consummate the transactions contemplated by this Agreement are subject to the satisfac­tion, or waiver by Seller, of the following conditions: 7 (a)All representations and warranties of Buyer contained in this Agreement shall be true in all material respects at and as of Closing as if such representations and warranties were made at and as the Closing, and Buyer shall have performed and satisfied all covenants and agreements required by this Agreement to be performed and satisfied by Buyer at or prior to Closing. 5.02Conditions to Obligations of Buyer.The obligations of Buyer to consummate the transactions contemplated by this Agreement are subject to the satisfaction, or waiver, by Buyer, of the following conditions: (a)All representations and warranties of Seller contained in this Agreement shall be true in all material respects at and as of Closing as if such representations and warranties were made at and as of Closing, and Seller shall have performed and satisfied all agreements required by this Agreement to be performed and satisfied by Seller at or prior to Closing; (b)Seller shall have obtained all needed or necessary consents to this transaction; and (c)There shall not have been any material adverse change in the Interests, or the value of the Interests, in the sole determination of Buyer. 5.03Conditions to Obligations of Both Buyer and Seller.The obligations of Seller and Buyer to consummate the transactions contemplated by this Agreement are subject to the satisfaction, or waiver, by both parties, of the following conditions: (a)There shall not be pending or instituted, threatened or proposed, any action or proceeding by or before any court, administrative agency, or any other person challenging, complaining of, or seeking to collect damages or other relief in connection with the transactions contemplated by this Agreement; and (b)No state or federal statute, rule, regulation or action shall exist or shall have been adopted or taken and no judicial or administrative decision shall have been entered, whether on a preliminary or final basis, that would prohibit, restrict, or delay the consummation of the transactions contemplated by this Agreement, or make the payments due by the terms of this Agreement to be illegal. ARTICLE VI CLOSING 6.01Date of Closing.Subject to the conditions stated in this Agreement, the consummation of the transactions contemplated by this Agreement (the "Closing Date") shall be held on January 28, 2011, or such other date as the Buyer and Seller agree to in writing.This date, as amended if amended, shall be referred to as the "Closing Date." 6.02Place of Closing.The Closing shall be held at the offices of the Seller, or at such other place as Buyer and Seller may agree upon in writing. 6.03Closing Obligations.At the Closing, the following events shall occur, each being a condition precedent to the others and each being deemed to have occurred simultaneously with the others: (a)Seller shall execute, acknowledge and deliver (in sufficient counterparts to facilitate recording) the assignment, bill of sale and conveyance in the form attached as Exhibit "B," conveying the Interests to Buyer.As appropriate, Seller shall also execute, acknowledge and deliver, separate assignments of the Interests on officially approved forms in sufficient counterparts to satisfy applicable statutory and regulatory requirements; (b)Seller shall deliver to Buyer exclusive possession of the Interests; (c)Seller and Buyer shall execute, acknowledge, and deliver division or transfer orders or letters in lieu of division and transfer orders directing all purchasers of production to make payment of proceeds attributable to production from the Interests, after the Effective Date, to Buyer; and (d)Seller shall deliver to Buyer all files and records relating to the Interests, including, without limitation, all information and material referred to in §4.01(a) and 4.01(b) not previously delivered to Buyer. ARTICLE VII OBLIGATIONS AFTER CLOSING 7.01Sales Taxes and Recording Fees.Buyer shall pay all sales taxes occasioned by the sale of the Interests.Buyer shall pay all documentary, filing, and recording fees required in connection with the filing and recording of the assignments described in §7.03 (a) above. 8 7.02Indemnification.After the Closing, Buyer and Seller shall indemnify each other as follows: (a)Buyer shall defend, indemnify, save, and hold Seller harmless against all claims, costs, expenses, and liabilities with respect to the Interests, which accrue or relate to times after the Effective Date, excluding those incurred by Seller with respect to the sale of the Interests to Buyer or the negotiations leading to such sale and excluding those that result from or are attributable to the negligence or willful misconduct of Seller, its employees or agents with respect to the operation and maintenance of the Interests, and excluding those that result from or are attributable to any representation of Seller contained in this Agreement being untrue or a breach of any warranty or covenant of Seller contained in this Agreement. (b)Seller shall defend, indemnify, save, and hold Buyer harmless against all claims, costs, expenses, and liabilities with respect to the Interests, which accrue or relate to times prior to the Effective Date, excluding those incurred by Buyer with respect to the purchase of the Interests by Buyer or the negotiations leading to such purchase, and excluding those that result from or are attributable to any representation of Buyer contained in this Agreement being untrue or a breach of any warranty or covenant of Buyer contained in this Agreement. 7.03Proceeds of Production.Buyer shall be entitled to receive all proceeds of production, attributable to the Interests after the Effective Date.Seller shall be entitled to receive all proceeds of production attributable to the Interests prior the Effective Date. 7.04Further Assurances.Seller and Buyer shall execute, acknowledge, and deliver or cause to be executed, acknowledged, and delivered such instruments and take such other action as may be necessary or advisable to carry out their obligations under this Agreement and under any exhibit, document, certificate, or other instrument delivered pursuant to this Agreement. 7.05Survival.The representations, warranties, covenants, agreements and indemnities provided in this Agreement shall survive Closing and the close of this transaction and shall remain in full force and effect and binding on Seller and Buyer for a period of one (1) year following the Closing Date. ARTICLE VIII TERMINATION 8.01Termination.This Agreement and the transactions contemplated by this Agreement may be terminated in the following instances: (a)By either Buyer or Seller if any condition set forth in §6.03 above shall not be satisfied at the Closing; (b)By Buyer if any condition set forth in §6.02 above shall not be satisfied on or before January 28, 2099; (c)By Seller if any condition set forth in §6.01 above shall not be satisfied on or before January 28, 2099; or (d)By the mutual written agreement of Buyer and Seller. This Agreement shall terminate without any further action by Seller or Buyer if the Closing has not occurred on or before February 15, 2011. 8.02Return of Information.If this Agreement is terminated, Buyer shall return to Seller all information and material delivered to Buyer by Seller pursuant to the terms of this Agreement. 8.03Liabilities upon Termination. If this Agreement is terminated for any reason or is breached by Buyer or Seller or both, nothing contained in this Agreement shall be construed to limit Seller's or Buyer's legal or equitable remedies including, without limitation, damages for the breach or failure of any representation, warranty, covenant or agreement contained in this Agreement and the right to enforce specific performance of this Agreement. 9 ARTICLE IX MISCELLANEOUS 9.01Expenses.Except as otherwise specifically provided in this Agreement, all fees, costs, and expenses incurred by Buyer or Seller in negotiating this Agreement or in consummating the transactions contemplated by this Agreement shall be paid by the party incurring the same, including with limitation, legal and accounting fees, costs and expenses. 9.02Notices. All notices and communications required or permitted under this Agreement shall be in writing and shall be effective when delivered addressed as follows: If to Seller: Patriot Minerals, LLC If to Buyer: United American 121 Interpark Blvd Petroleum Corp. San Antonio, TX 78216 3101 Bee Caves Rd Ste 301 Attention: Jamie Teahan, Austin, TX. 78746 President Attention: MikeCarey, President Either party may, by written notice delivered to the other, change the address to which delivery shall thereafter be made. 9.03Amendment.This Agreement may not be altered or amended, nor any rights provided for in this Agreement waived, except by an instrument in writing executed by the party or parties to be charged with such amendment or waiver.No waiver of any term, provision, or condition of this Agreement, in any one or more instances, shall be deemed to be, or construed as, a further or continuing waiver of any such term, provision, or condition or as a waiver of any other term, provision, or condition of this Agreement. 9.04Assignment.Seller and Buyer may not assign any portion of their rights or delegate any portion of its duties or obligations under this Agreement without the prior written consent of the other. 9.05Announcements.Seller and Buyer shall consult with each other with regard to all press releases and other announcements concerning this Agreement or the transaction contemplated by this Agreement and, except as may be required by applicable laws or regulations of any governmental agency, Buyer and Seller shall not issue any press release or any other announcement without the prior written consent of the other. 9.06Generality of Provisions.The specificity of any representation, warranty, covenant, agreement, or indemnity included in or provided in this Agreement, or in any exhibit, document, certificate, or other instrument delivered pursuant to this Agreement, shall in no way limit the generality of any other representation, warranty, covenant, agreement, or indemnity included or provided in this Agreement, or in any exhibit, document, certificate or other instrument delivered pursuant to the terms of this Agreement. 9.07Headings.The headings of the articles and sections of this Agreement are for guidance, convenience and reference only and shall not limit or otherwise affect any of the terms or provisions of this Agreement. 9.08Counterparts.This Agreement may be executed by Buyer and Seller in any number of counterparts, each of which shall be deemed an original instrument, but all together shall constitute but one and the same instrument.This Agreement shall become operative when each party has executed at least one counterpart of this Agreement. 9.09References.References made in this Agreement, including use of a pronoun, shall be deemed to include, where applicable, masculine, feminine, singular or plural, individuals, partnerships, or corporations.As used in this Agreement, "person" shall mean any natural person, corporation, partnership, trust, estate, or other entity.As used in this Agreement, "affiliate" of a person shall mean any partnership, joint venture, corporation, or other entity in which such person has an interest or which controls, is controlled by or is under common control with such person. 9.10Governing Law.This Agreement and the transactions contemplated by this Agreement shall be construed in accordance with, and governed by, the laws of the State of Texas. 9.11Entire Agreement.This Agreement (including all exhibits) constitutes the entire understanding between Buyer and Seller with respect to the subject matter of this Agreement, and supersedes all negotiations, prior discussions, prior agreements, and understandings relating to such subject matter.No material representation, warranty, covenant, agreement, promise, inducement or statement, whether oral or written, has been made by Seller or Buyer and relied upon by other that is not set forth in this Agreement or in the instruments referred to in this Agreement, and Seller and/or Buyer shall not be bound by or liable for any alleged representation, warranty, covenant, agreement, promise, inducement, or statement not set forth in this Agreement. 9.12Parties in Interest.This Agreement shall be binding on and inure to the benefit of the parties to this Agreement and, except as otherwise prohibited, their respective successors and assigns, and nothing contained in this Agreement, express or implied, is intended to confer upon any other person or entity any benefits, rights or remedies. 10 This Purchase and Sale Agreement is signed by Seller and Buyer as of the date of their signatures below, but is deemed effective for all purposes as of the Effective Date provided in §1.03. Date: January 28, 2011 Seller: Patriot Minerals, LLC ATTEST: By: /s/ Jamie Teahan Jamie Teahan President Date: January 28, 2011 Buyer: United American Petroleum Corp. ATTEST: By: /s/ Michael Carey Michael Carey President 11 EXHIBIT "A" INTERESTS, LEASES AND LANDS EXISTING WELLS (Wellbores Only): NON-OPERATED PROPERTIES Welder Lease/Duval County 3.3333% WI / 2.5% NRI Bailey Rogers & Fohn/Medina County 4.375% WI / 3.5% NRI McKinney #3B, #5B, 6B, & 11B Wells/Navarro County 5.714165% / 4.25% NRI McKinney #4B/Navarro County 4.20375% WI / 3.25% NRI Walker Smith Production Unit/Wilbarger County 7.3075% WI / 5.85% NRI Walker Smith 22D/Wilbarger County 11.484375% WI / 9.1875% NRI OPERATED PROPERTIES Merrick Davis Lease/Shackelford County 5.7656399% WI / 4.6125% NRI Merrick Davis #16 #17/Shackelford County 10.34375% WI / 8.275% NRI Crouch Well/Erath County 4.754375% WI / 3.732% NRI Lane Heady Well/Erath County 5.254375% WI / 4.125% NRI 12 LEASES: NON-OPERATED PROPERTIES Welder Lease/Duval County 46% WI / 34.5% NRI Bailey Rogers & Fohn/Medina County 45% WI / 36% NRI Walker Smith Lease/Wilbarger County 40.625% WI / 32.5% NRI OPERATED PROPERTIES Merrick Davis Lease/Shackelford County 50% WI / 40% NRI Crouch Lease/Erath County 46.15% WI / 36% NRI Heady Lease/Erath County 46.15% WI / 36% NRI Lane Lease/Erath County 46.15% WI / 36% NRI 13 EXHIBIT "B" FORM OF ASSIGNMENT/CONVEYANCE 14 EXHIBIT "C" WORKING INTERESTS HOLDERS IN WELLBORES 15 EXHIBIT "D" ESTIMATED DEBT ASSOCIATED WITH PROPERTIES 16
